DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submissions filed on Jun 9, 2022 and July 8, 2022 have been entered.
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of a certified copy of JP 2018-063888 filed March 29, 2018 as required by 37 CFR 1.55. Receipt is also acknowledged on a copy of the WIPO publication of PCT/JP 2018/011869 filed March 20, 2019.
Claim Status
Claims Filing Date
June 9, 2022
Amended
1, 6
Cancelled
2
Pending
1, 3-6
Withdrawn
4
Under Examination
1, 3, 6


Withdrawn Claim Rejections - 35 USC § 112
The following 112(b) rejections are withdrawn due to claim amendment:
Claim 1 lines 1-2 “sintered molybdenum material having a diameter of 75 mm or more and a length of 250 mm or more” and lines 2-6 “test pieces cut from a location near a circumference, a location of a center, and a location between the circumference and the center in a radial direction of each disc cut out from a front end, a center, and a rear end of the sintered molybdenum material,…wherein each disc has a thickness of 30 mm or more”.
Claim 1 line 4 “each disc”.
Claim 6 lines 1-2 “sintered molybdenum material having a diameter of 75 mm or more and a length of 250 mm or more” and lines 4-18 “a plurality of test pieces,…a first disc…a second disc…a third disc…”.
Response to Declaration under 37 C.F.R. § 1.132
Applicant's declaration arguments, “Dec”, filed June 9, 2022 have been fully considered but they are not persuasive.
	The applicant argues applicant’s hot degassing (applicant’s specification [0046]) is different from the hot degassing with oxidization in Inaguma (Inaguma [0110]) (Dec para. 10) and that applicant increasing the diameter of the sintered body (applicant’s specification [0052], [0057]), whereas Inaguma is silent to increasing the diameter such that it is difficult for Inaguma to improve the density (Inaguma [0111]) (Dec para. 11). 
The examiner respectfully disagrees. Objective evidence must be factually supported by evidence. MPEP 716.01(c)(I). Evidence that the alleged difference in the hot degassing processes and/or increase in diameter results in a sintered molybdenum material that  does not read on the claimed material has not been presented. 
The claims are directed to a “sintered molybdenum material” (i.e. product, claims 1 and 6 line 1). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). In the instant case, Inaguma teaches an ingot with a relatively density of 99.9% (Inaguma [0111]). Absent evidence to the contrary, the entirety of the ingot has a density of 99.9%, including in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from the front end, center, and rear end of the sintered molybdenum material.
Response to Arguments
Applicant's arguments, Remarks, filed June 9, 2022 have been fully considered but they are not persuasive.
Inaguma 
	The applicant argues Inaguma is silent to which portion of the ingot was tested to obtain the relatively density measurement (Remarks pg. 7 paras. 2-3) and that Inaguma does not disclose any method to produce a sintered molybdenum material having a relative density of 99.9% or more in multiple test pieces (Remarks pg. 7 para. 4).
The examiner respectfully disagrees. The claims are directed to a “sintered molybdenum material” (i.e. product, claims 1 and 6 line 1). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2113(I). In the instant case, Inaguma teaches an ingot with a relatively density of 99.9% (Inaguma [0111]). Absent evidence to the contrary, the entirety of the ingot has a density of 99.9%, including in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from the front end, center, and rear end of the sintered molybdenum material.
Wang 
	The applicant argues Wang is silent as to which portion of the target was tested (Remarks pg. 9 para. 3, para. spanning pgs. 9-10).
The examiner respectfully disagrees. Absent evidence to the contrary, the entirety of the ingot has the taught density of more than 99.0% (Wang [0009], [0026], [0042]). This includes a density of more than 99.0% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material.
	The applicant argues Wang does not provide any examples, such as in Table 1, having  a density of 99.9% or more (Remarks pg. 9 para. 3).
	The examiner respectfully disagrees.  A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill in the art, including nonpreferred embodiments. MPEP 2123(I). Disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. MPEP 2123(II). Wang teaches a density of more than 99.0% (Wang [0009], [0026], [0042]). This overlaps with that claimed such that a prima facie case of obviousness exists. MPEP 2144.05(I).
	The applicant argues Wang discloses Mo powder with a Fischer particle size of 2 to 8 um that is mixed evenly with a mixer (Wang [0011]), whereas applicant’s specification at [0041] discloses that a particle size of less than 3 um could result in a Mo sintered body failing to have a center position with an increased density (Remarks pg. 10 para. 2).
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies (i.e., a particle of less than 3 um resulting in the center lacking increased density) are not recited in the rejected claim(s).  Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
	The claims are directed to a “sintered molybdenum material” (claims 1 and 6 line 1) (i.e. a product). Determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process. MPEP 2123(I). Wang teaches a density of more than 99.0% (Wang [0009], [0026], [0042]), which reads on the entirety of the ingot having a density of more than 99.0%.
	In applicant’s specification [0041] recites “An Fsss value of less than 3 um could result in a Mo sintered body failing to have a center portion with an increase density.” Emphasis added. Use of the term “could” indicates that it is possible (i.e. able) to, but not required to, happen. Therefore, it does not necessarily happen. Evidence, such as experimental data, to support applicant’s allegation that the Fischer particle size of 2 to 8 um in Wang [0011], which includes values of 3 um or more, fails  to have a center portion with an increased density has not been presented.
New Grounds
Upon further consideration new grounds of rejection is made over Iwasaki and over Iwasaki in view of either one of Song or Yao.
Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 6 are rejected under 35 U.S.C. 102(a)(1) and under 35 U.S.C. 102(a)(2) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Inaguma (US 2010/0108501).
Regarding claims 1 and 6, Inaguma teaches Example 3, a Mo-based ingot composed of Mo:W of 80:20 percent by mass ([0109]) that is 300 mm width x 400 mm length x 100 mm thickness with a relative density of 99.9% ([0111]). 
Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” The 300 mm width x 400 mm length x 100 mm thickness shape of Inaguma ([0111]) is a rectangular prism with rectangular (i.e. polygonal) faces. The largest imaginary circle on a face with dimensions of 300 mm x 100 mm has a diameter of 100 mm and a length of 400 mm. The largest imaginary circle on a face with dimensions of 400 mm x 100 mm has a diameter of 100 mm and a length of 300 mm.
The limitation of the relative density of test pieces cut from the discs being 99.9% or more (claim 1 lines 2-6; claim 6 lines 4-18) has been considered and determined to recite a property of the claimed sintered molybdenum material. Inaguma teaches a relative density of 99.9% ([0111]). Inaguma also teaches a method of manufacturing the Mo-based ingot that is substantially similar to that used to make applicant’s invention (Inaguma [0110], [0111]; applicant’s specification [0041], [0044]-[0056]). This includes the teaching in Inaguma of an applied pressure of about 10-2 Pa during HIP, which encompasses values both more and less than 10-2 Pa. Therefore, the applied pressure in Inaguma is substantially similar to that used in applicant’s process (i.e. less than 1 x 10-2 Pa).

Applicant’s Specification 
Applicant’s Specification Citation
Inaguma
Inaguma Citation
Raw Material
Mo powder
Fsss preferably 3 to 10 um
[0041]
Mo powder
5 um
[0110]
Hot Degassing
Load powder into capsule
400 to 500°C
1 to 5 hours
[0044]-[0049]
Pre-mold in capsule
300°C
[0110]
Sintering
HIP
1000 to 1350°C
98 to 250 MPa
1 to 10 hours
Less than 1 x 10-2 Pa
[0050]-[0056]
HIP
1250°C
1200 atm (122 MPa)
2 hours
About 10-2 Pa
[0111]


The product and process of making the product of the prior art (Inaguma [0110], [0111]) are substantially similar to the claimed sintered molybdenum material (applicant’s claims 1 and 6) and the method to make the claimed product (applicant’s specification [0041], [0044]-[0056]). It appears the properties of the product of the prior art are substantially similar to those claimed, including test pieces having a relative density of 99.9% or more, where the test pieces are cut from a circumferential location, center location, and in between location of discs that are 30 mm thick and cut from a front end, center, and rear end of the sintered molybdenum material. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III). 
Additionally, absent evidence to the contrary, the entirety of the ingot would be expected to have the density of 99.9% as taught by Inaguma ([0111]). This includes a density of 99.9% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inaguma (US 2010/0108501) as applied to claim 1 above, and further in view of Yancao (CN 101259584 machine translation).
Regarding claim 3, Inaguma is silent to the molybdenum material of Example 3 containing 99.9% by mass or more of molybdenum. 
Inaguma teaches Mo-based material ([0001]) includes pure Mo powder ([0066], [0157]) with a relative density of 99.9% ([0067], [0158]), but is silent to the purity level of the Mo powder.
Yancao teaches a high-density molybdenum material ([0002]) manufactured with molybdenum powder with a purity of greater than 3N ([0009], [0012], [0015]) of 99.95% ([0019], [0024], [0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in the example of Inaguma to use pure Mo powder with a purity of greater than 3N of 99.95% because Inaguma teaches using pure Mo powder (Inaguma [0066], [0157]), Mo has good stability and corrosion resistance at room temperature and has excellent high-temperature strength and good electrical conductivity and thermal expansion properties so that it can be used as heat-resistant structural parts (Yancao [0004]), and the purity reduces internal defects (Yancao [0006], [0019]) where impurities introduce defects into pure Mo that decrease useful life of the material. 
Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103320756 machine translation).
Regarding claims 1 and 6, Wang teaches a method for preparing a high-purity, high-density, large-size molybdenum alloy target (abstract, [0026]) with a density of more than 99.0% ([0009], [0026], [0042]) manufactured by packing the shaped blanks of 25 pieces ([0039]) into a sheath with a charging size of 1503 mm x 1003 mm x 101 mm ([0038]) that undergoes hot isostatic pressing to form a hot isostatic pressed blank ([0040]-[0042]). In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a prima facie case of obviousness exists. MPEP 2144.05(I). 
The dimensions of the hot isostatic pressed blank are those of the charging of the sheath of 1503 mm x 1003 mm x 101 mm. Applicant’s specification recites in [0021] that “When the Mo material has a polygonal shape, the diameter of an imaginary circle having a maximum area inside the polygonal shape is defined as the diameter of the Mo material.” The 1503 mm x 1003 mm x 101 mm shape of Wang ([0038]) is a rectangular prism with rectangular (i.e. polygonal) faces. The largest imaginary circle on a face with dimensions of 1503 mm x 101 mm has a diameter of 101 mm and a length of 1003 mm. The largest imaginary circle on a face with dimensions of 1003 mm x 101 mm has a diameter of 101 mm and a length of 1503 mm.
The limitation of the relative density being 99.9% or more for test pieces cut from 30 mm thick front end, rear end, and center discs (claim 1 lines 2-6; claim 6 lines 4-18) has been considered and determined to recite a property of the claimed sintered molybdenum material. Wang teaches a relative density of more than 99.0% ([0009], [0026], [0042]), including examples with relative densities of 99.9% or more (Table 1). Wang also teaches a method of manufacturing the Mo-based ingot that is substantially similar to that used to make applicant’s invention (Wang [0011], [0018], [0019]; applicant’s specification [0041], [0044]-[0056]). 

Applicant’s Specification 
Applicant’s Specification Citation
Wang
Wang Citation
Raw Material
Mo powder
Fsss preferably 3 to 10 um
[0041]
Mo powder
2 to 8 um
[0011]
Hot Degassing
Load powder into capsule
400 to 500°C
1 to 5 hours
[0044]-[0049]

400 to 600°C
[0018]
Sintering
HIP
1000 to 1350°C
98 to 250 MPa
1 to 10 hours
Less than 1 x 10-2 Pa
[0050]-[0056]
HIP
700 to 1500°C
100 to 200 MPa
2 to 6 hours
1 x 10-2 Pa
[0018], [0019]


The product and process of making the product of the prior art (Wang [0009], [0011], [0018], [0019], [0026], [0038]-[0042]) are substantially similar to the claimed sintered molybdenum material and the method to make the claimed product. It appears the properties of the product of the prior art are substantially similar to those claimed, including test pieces having a relative density of 99.9% or more, where the test pieces are cut from a circumferential location, center location, and in between location of discs that are 30 mm thick and cut from a front end, center, and rear end of the sintered molybdenum material. Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102 and 103. MPEP 2112(III). 
Additionally, absent evidence to the contrary, the entirety of the target would be expected to have the density of more than 99.0% as taught by Wang ([0009], [0026], [0042]). This includes a density of more than 99.0% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Wang (CN 103320756 machine translation) as applied to claim 1 above, and further in view of Yancao (CN 101259584 machine translation).
Regarding claim 3, Wang teaches Mo alloy ([0009]) of 99:1 to 40:60 of Mo to at least one metal element in the group Nb, Ta, W, Cr, Ti, Zr, Hf, V, and Co ([0011]), but is silent to the material containing 99.9% by mass or more of Mo.
Yancao teaches a high-density molybdenum material ([0002]) manufactured with molybdenum powder with a purity of greater than 3N ([0009], [0012], [0015]) of 99.95% ([0019], [0024], [0027], [0030]).
It would have been obvious to one of ordinary skill in the art before the filing of applicant’s claimed invention in Wang to only use pure Mo powder with a purity of greater than 3N of 99.95% because Mo has good stability and corrosion resistance at room temperature and has excellent high-temperature strength and good electrical conductivity and thermal expansion properties so that it can be used as heat-resistant structural parts (Yancao [0004]), and the purity reduces internal defects (Yancao [0006], [0019]) where impurities introduce defects into pure Mo that decrease useful life of the material.
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 2005-307225 machine translation).
Regarding claims 1 and 6, Iwasaki teaches a high purity Mo sintered target material having a total length of 1 m or more (i.e. 1000 mm) and a surface area of 1 m2 or more with a density of 98% or more over the entire region at intervals of 50 mm ([0007], [0009], [0010], [0013]) to suppress abnormal discharge during sputtering ([0008]) to form a sintered body having a thickness of 16 mm, width of 980 mm (i.e. diameter of 75 mm or more), and length of 1150 mm (i.e. length of 250 mm or more) ([0020]). 
Regarding the test pieces and discs, Iwasaki teaches the density measurements are taken by cutting out test pieces each having a 15 mm square shape from the target material at 50 mm interval and evaluating the relative density ([0020]). While the shape and dimensions of the test pieces of Iwasaki are different than those claimed, the testing in Iwasaki proves the sintered Mo target material has a relative density of 98% or more throughout the entire region of the material ([0007], [0009], [0010], [0013]). Therefore, absent evidence to the contrary, this teaching includes a density of 98% or more in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
Further, the limitation of the relative density of test pieces cut from the discs being 99.9% or more (claim 1 lines 2-6; claim 6 lines 4-18) has been considered and determined to recite a property of the claimed sintered molybdenum material. Iwasaki teaches a relative density of 98% or more over the entire region of the target material at intervals of 50 mm ([0007], [0009], [0010], [0013]). Iwasaki also teaches a method of manufacturing the Mo-based ingot that is substantially similar to that used to make applicant’s invention (Iwasaki [0014], [0015], [0019], [0020], [0023]; applicant’s specification [0041], [0044]-[0056]). 

Applicant’s Specification 
Applicant’s Specification Citation
Iwasaki
Iwasaki Citation
Raw Material
Mo powder
Fsss preferably 3 to 10 um
[0041]
Mo powder
D50=6 or 9 um
[0014], [0015], [0019], [0023]
Hot Degassing
Load powder into capsule
400 to 500°C
1 to 5 hours
[0044]-[0049]
Fill container with powder
450°C
[0020], [0023]
Sintering
HIP
1000 to 1350°C
98 to 250 MPa
1 to 10 hours
Less than 1 x 10-2 Pa
[0050]-[0056]
HIP
1250°C
120 MPa 
5 hours
Vacuum
[0020], [0023]


Finally, the product and process of making the product of the prior art (Iwasaki [0007]-[0010], [0013]-[0015], [0019], [0020], [0023]) are substantially similar to the claimed sintered molybdenum material (applicant’s claims 1 and 6) and the method to make the claimed product (applicant’s specification [0041], [0044]-[0056]). It appears the properties of the product of the prior art are substantially similar to those claimed, including test pieces having a relative density of 99.9% or more, where the test pieces are cut from a circumferential location, center location, and in between location of discs that are 30 mm thick and cut from a front end, center, and rear end of the sintered molybdenum material. 
Regarding claim 3, Iwasaki teaches a high purity Mo of 99.9% or more (abstract, [0012], [0014]).
Claims 1, 3, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Iwasaki (JP 2005-307225 machine translation) in view of either one of Song (CN 104439247 machine translation) or Yao (CN 104342619 machine translation).
In the event it is determined that the relative density of Iwasaki does not read on the claimed 99.9% or more, then the below rejection in view of Song is applied.
Regarding claims 1 and 6, Iwasaki teaches a high purity Mo sintered target material having a total length of 1 m or more (i.e. 1000 mm) and a surface area of 1 m2 or more with a density of 98% or more over the entire region at intervals of 50 mm ([0007], [0009], [0010], [0013]) to suppress abnormal discharge during sputtering ([0008]) to form a sintered body having a thickness of 16 mm, width of 980 mm (i.e. diameter of 75 mm or more), and length of 1150 mm (i.e. length of 250 mm or more) ([0020]). 
Iwasaki teaches a density of 98% or more ([0007], [0009], [0010], [0013]), but is silent to a density of 99.9% or more.
Song teaches a molybdenum alloy target ([0002]) with high purity and high density ([0022]) with a density of 99 to 100% and a purity of 99.9 to 99.999% ([0040]).
It would have been obvious to one of ordinary skill in the art for the Mo sintered target or Iwasaki to have a density of 99 to 100% because it has better compactness (Song [0049]) where good sputtering film-forming performance results from a uniform target (Song [0007], [0011]).
Alternatively, Yao teaches a molybdenum target ([0002]) that is a large-size sputtering target with a density as high as 99.94% ([0011], [0046]) manufactured with molybdenum powder with a purity of 99.95% or greater ([0049]).  
It would have been obvious to one of ordinary skill in the art for the Mo sintered target or Iwasaki to have a density as high as 99.94% because it forms a molybdenum sputtering target without many internal pores that can meet the requirements of sputtering to obtain a good molybdenum film (Yao [0009]) such that it has a high density, fine grain size, and uniform structure (Yao [0011]).
Regarding the test pieces and discs, Iwasaki in view of either one of Song or Yao teaches the density measurements are taken by cutting out test pieces each having a 15 mm square shape from the target material at 50 mm interval and evaluating the relative density (Iwasaki [0020]) and the density is either 99 to 100% (Song [0040]) or as high as 99.94% (Yao [0011], [0046]). While the shape and dimensions of the test pieces of Iwasaki in view of Song are different than those claimed, the testing in Iwasaki in view of either one of Song or Yao proves the sintered Mo target material has a relative density of 99 to 100% throughout the entire region of the material (Iwasaki [0007], [0009], [0010], [0013]; Song [0040]; Yao [0011], [0046]). Therefore, absent evidence to the contrary, this teaching includes a density of 99 to 100% in test pieces cut from the circumference, center, and between the circumference and center in a radial direction of 30 mm thick discs cut from a front end, center, and rear end of the sintered molybdenum material. 
Further, the limitation of the relative density of test pieces cut from the discs being 99.9% or more (claim 1 lines 2-6; claim 6 lines 4-18) has been considered and determined to recite a property of the claimed sintered molybdenum material. Iwasaki in view of either one of Song or Yao teaches a relative density of 99 to 100% (Song [0040]) or as high as 99.94% (Yao [0011], [0046]) over the entire region of the target material at intervals of 50 mm (Iwasaki [0007], [0009], [0010], [0013]). Iwasaki also teaches a method of manufacturing the Mo-based ingot that is substantially similar to that used to make applicant’s invention (Iwasaki [0014], [0015], [0019], [0020], [0023]; applicant’s specification [0041], [0044]-[0056]). 

Applicant’s Specification 
Applicant’s Specification Citation
Iwasaki
Iwasaki Citation
Raw Material
Mo powder
Fsss preferably 3 to 10 um
[0041]
Mo powder
D50=6 or 9 um
[0014], [0015], [0019], [0023]
Hot Degassing
Load powder into capsule
400 to 500°C
1 to 5 hours
[0044]-[0049]
Fill container with powder
450°C
[0020], [0023]
Sintering
HIP
1000 to 1350°C
98 to 250 MPa
1 to 10 hours
Less than 1 x 10-2 Pa
[0050]-[0056]
HIP
1250°C
120 MPa 
5 hours
Vacuum
[0020], [0023]


Finally, the product and process of making the product of the prior art (Iwasaki [0007]-[0010], [0013]-[0015], [0019], [0020], [0023]; Song [0040]; Yao [0011], [0046]) are substantially similar to the claimed sintered molybdenum material (applicant’s claims 1 and 6) and the method to make the claimed product (applicant’s specification [0041], [0044]-[0056]). It appears the properties of the product of the prior art are substantially similar to those claimed, including test pieces having a relative density of 99.9% or more, where the test pieces are cut from a circumferential location, center location, and in between location of discs that are 30 mm thick and cut from a front end, center, and rear end of the sintered molybdenum material. 
Regarding claim 3, Iwasaki in view of either one of Song or Yao teaches a high purity Mo of 99.9% or more (Iwasaki abstract, [0012], [0014]; Song [0040]; Yao [0049]).
Related Art
Yao (CN 104342619 machine translation)
	Yao teaches a molybdenum target material with a density of higher than 99.94% manufactured by hot press sintering (abstract, [0011]) that is a large size ([0046]).
Reinfried (KR 10-2016-0085756 machine translation)
Reinfried teaches a sputtering target comprising molybdenum ([0001]) manufactured by sintering to a density of more than 99.9% ([0032], [0043], [0048]).

Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHANI HILL whose telephone number is (571)272-2523. The examiner can normally be reached Monday-Friday 7am-12pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KEITH WALKER can be reached on 571-272-3458. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/S.H./Examiner, Art Unit 1735   


/PAUL A WARTALOWICZ/Primary Examiner, Art Unit 1735